     Case 2:93-cr-00383-JAM-DB Document 283 Filed 11/02/20 Page 1 of 3


1

2

3

4

5

6

7                         UNITED STATES DISTRICT COURT

8                        EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,             No.    2:93-cr-000383-JAM
11              Plaintiff/Respondent,
12         v.                              ORDER GRANTING DEFENDANT’S
                                           MOTION FOR SENTENCE REDUCTION
13   KEITH ALAN ROBINSON,                  UNDER 18 U.S.C. § 3582(c)(1)(A)
14              Defendant/Movant.
15

16        On September 18, 2020, Defendant filed a Motion for

17   Compassionate Release.     See Mot., ECF No. 267.      The Court finds

18   extraordinary and compelling reasons warrant the termination of

19   the remainder of Defendant’s sentence.        Defendant has health

20   conditions that place him at high risk of serious complications

21   or death if infected with COVID-19.         See Mot. at 5.   The

22   Government concedes this much.       See Opp’n at 11–12, ECF No. 276.

23   Defendant is a 57 year old man who has been imprisoned for the

24   past 27 years. He suffers from: heart disease, hypertension,

25   chronic obstructive pulmonary disease, hyperlipidemia, asthma,

26   and diabetes.     See Def.’s Medical Records, Ex. D to Mot., ECF No.

27   271-1.     He has suffered two heart attacks, edema, and blood clots

28   and was fitted with a pacemaker and defibrillator.           Id.    Not long
     Case 2:93-cr-00383-JAM-DB Document 283 Filed 11/02/20 Page 2 of 3


1    ago, Defendant was hospitalized due to acute hypoxemic

2    respiratory failure.     Id.   With this medical history, Defendant

3    would be in grave danger if infected with COVID-19.

4         Moreover, the 18 U.S.C. § 3553(a) sentencing factors do not

5    require that Defendant’s motion be denied.         Defendant has already

6    spent nearly three decades in federal custody.         See Def.’s BOP

7    Records, Ex. 1 to Opp’n, ECF No. 279-1.        Terminating the

8    remainder of his sentence at this point would not minimize his

9    original sentence’s deterrent effect.        In addition, while

10   Defendant’s criminal acts were unquestionably dangerous, the

11   Court finds that Defendant will not endanger the community with

12   further crimes if released.      Defendant is much older, and his

13   health is in decline.     He suffers from several serious ailments

14   and requires a wheelchair to get around. Defendant also has a

15   viable release plan.     Defendant can reside with his son in

16   Downing, California.     Defendant’s son is employed and able to

17   support his father financially, assist him with his medical

18   appointments, and modify his home to make it wheelchair

19   accessible.   See Mot. at 21; see also Reply at 9–10, ECF No 282.

20        Accordingly, the Court GRANTS Defendant’s Motion to Reduce
21   Sentence and imposes a sentence of time served.          Defendant shall

22   spend up to 14 days in quarantine and obtain medical clearance

23   prior to release.     During this time, appropriate travel

24   arrangements shall be made to ensure Defendant’s safe release.

25   Upon release, Defendant shall begin serving his 60-month term of

26   supervised release.     The Government has until November 9, 2020,
27   to file a request for Defendant’s conditions of release.

28   Defendant shall file a reply by November 13, 2020.          The Court
     Case 2:93-cr-00383-JAM-DB Document 283 Filed 11/02/20 Page 3 of 3


1    will issue a final order of release that includes any appropriate

2    conditions requested by the Government upon review of these

3    filings.

4         IT IS SO ORDERED.

5    Dated: November 2, 2020

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
